Case 1:19-mc-20493-UU Document 63 Entered on FLSD Docket 09/30/2019 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      Case No.: 1:19-mc-20493-UU/JJO


 SECURITIES AND EXCHANGE COMMISSION,
         Applicant,
 v.
 CARLA MARIN,

         Respondent.
 __________________________________________/
             ORDER ON MAGISTRATE’S REPORT AND RECOMMENDATION
         This Cause is before the Court upon the SEC’s Application for an Order to Show Cause

 and an Order Enforcing Administrative Subpoenas (D.E. 1) (the “Application”).

         THE COURT has reviewed the Application and pertinent parts of the record and is

 otherwise fully advised in the premises.

         This matter was referred to U.S. Magistrate Judge John J. O’Sullivan who, on May 31,

 2019, following an evidentiary hearing, issued a Report (D.E. 56) (the “Report”) recommending

 that the Application be GRANTED for the following reasons: (1) this Court has jurisdiction

 because this case is not inextricably intertwined to, and involves issues distinct from, a District of

 New Jersey proceeding;1 (2) the SEC complied with the statutory and administrative prerequisites

 when it filed the Application; and (3) this Court has personal jurisdiction over Respondent.




 1
   D.E. 56 at 5–7. The District of New Jersey case is SEC v. Gentile, Case No. 2:16-cv-01619-JLL-JAD, which
 involves a scheme separate from the scheme at issue in the instant case, as explained in page 6 of the Report.


                                                          1
Case 1:19-mc-20493-UU Document 63 Entered on FLSD Docket 09/30/2019 Page 2 of 3



         Respondent filed Objections to the Report on June 14, 2019 (D.E. 60), to which the SEC

 replied (D.E. 61). Respondent objects to the Report’s lack of discussion on the issue of attorney-

 client privilege.2 D.E. 60 at 5. The entirety of Respondent’s argument on this issue reads:

         The R&R also neglects to mention anywhere the salient fact that the Respondent is
         the attorney of Guy Gentile, the actual target of the investigation at bar here.
         Respondent advised the SEC of its objection on this ground, stating: ‘I am, and
         have been, an attorney for Guy Gentile, who refuses to waive his attorney-client
         privilege and would require a court with appropriate jurisdiction to issue an order
         to remove it. I think you can appreciate that the privilege is not mine.’ D.E. 1-16.
         Indeed, the scope and limits of this privilege issue remains unresolved.

 Id. (footnote omitted). Yet Respondent’s bald assertion fails to identify specific privileged

 communication(s). See In re Grand Jury Subpoena, 831 F.2d 225, 227 (11th Cir. 1987) (“[A]n

 attorney seeking to quash a subpoena must assert the attorney-client privilege on a document-by-

 document basis.”). Similarly, her Response (D.E. 13) does not contain a meaningful discussion of

 attorney-client privilege and relies instead on a “blanket assertion of privilege.” Id. at 228

 (reversing and remanding district court order quashing subpoena for documents based on

 attorney’s blanket assertion of attorney-client privilege). Respondent’s objection fails because she

 has offered no evidence to support that she is or ever has been Gentile’s attorney, nor does she

 attempt to establish the confidential nature of the information sought. See id.

         Respondent also objects to the Report’s alleged lack of discussion on the validity of the

 Formal Order of Investigation (“FOI”), “one of the primary arguments raised in Respondent’s

 filings” that the Report “appears to ignore.” D.E. 60 at 9. That is not true. D.E. 56 at 4 (discussing

 evidentiary hearing testimony on the FOI’s validity). Respondent’s remaining objections either are



 2
   Respondent, a New York-barred attorney, purports to have previously represented Guy Gentile, the defendant in
 the District of New Jersey action, 2:16-cv-01619-JLL-JAD. Gentile owns a Bahamas-based unregistered broker-
 dealer trading company called Swiss America Securities, Ltd., which is alleged to have transferred United States
 customer funds from overseas to Respondent’s company, Mint Custody Ltd., of which Respondent is the sole
 employee. D.E. 56 at 2. The District of New Jersey 2016 litigation relates to a separate scheme, the “Penny Stock”
 case.

                                                          2
Case 1:19-mc-20493-UU Document 63 Entered on FLSD Docket 09/30/2019 Page 3 of 3



 adequately addressed by the Report, raise new arguments in the first instance—which this Court

 will not entertain,3 or object to certain factual omissions or “typos” in the Report.

         Upon de novo review, the Court agrees with Magistrate Judge O’Sullivan’s

 recommendations and concurs in all his findings. Accordingly, it is hereby

         ORDERED AND ADJUDGED that the Report, D.E. 56, is RATIFIED, ADOPTED, and

 AFFIRMED; and it is further

         ORDERED AND ADJUDGED that the Application for an Order to Show Cause and an

 Order Enforcing Administrative Subpoenas, D.E. 1, is GRANTED; and it is further

         ORDERED AND ADJUDGED that the case is CLOSED.

         DONE AND ORDERED in Chambers in Miami, Florida, this _30th_ day of September,

 2019.

                                                                     ____________________________
                                                                     URSULA UNGARO
                                                                     UNITED STATES DISTRICT JUDGE

 copies provided:
 Counsel of record via CM/ECF




 3
   Error! Main Document Only.“[A] district court has discretion to decline to consider a party’s argument when
 that argument was not first presented to the magistrate judge.” Williams v. McNeil, 557 F.3d 1287, 1292 (11th Cir.
 2009). “Parties must take before the magistrate [judge], ‘not only their best shot but all of the shots.’” Borden v.
 Sec'y of Health & Human Servs., 836 F.2d 4, 6 (1st Cir. 1987) (quoting Singh v. Superintending Sch. Comm., 593 F.
 Supp. 1315, 1318 (D. Me. 1984)).

                                                          3
